DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Acknowledgment is made of the amendment filed on 11/11/2021 which amended claims 1, 11, 18, 19, 22, 28, and 36.  Claims 1, 11, 13, 18, 19, 21-31, and 33-36 are currently pending.  

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 1/11/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103(a) as being unpatentable over Van Santen (WO2004/055803) in view of Hirukawa et al. (WO 2004/053955, Hirukawa hereinafter) have been fully considered and are persuasive. The rejection of claim 1 under 35 U.S.C. 103(a) as being unpatentable over Van Santen in view of Hirukawa has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 1/11/2021, with respect to the rejection of claim 11 under 35 U.S.C. 103(a) as being unpatentable over Poon et al. (WO2005/024517, Poon hereinafter) in view of Hirukawa have been fully considered and are persuasive. The rejection of claim 11 under 35 U.S.C. 103(a) as being unpatentable over Poon in view of Hirukawa has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 1/11/2021, with respect to the rejection of claim 19 under 35 U.S.C. 103(a) as being unpatentable over Poon in view of Hirukawa have been fully considered and are persuasive. The rejection of claim 19 under 35 U.S.C. 103(a) as being unpatentable over Poon in view of Hirukawa has been withdrawn. 


Allowable Subject Matter
Claims 1, 11, 13, 18, 19, 21-31, and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious the liquid confinement structure comprising a body having a lower surface arranged to face toward the substrate, the body having an aperture to allow transmission of the pattern onto the substrate, having an outlet, in the lower surface and located immediately outward of the aperture, configured to supply liquid to the space and having an opening therein, located outward of the outlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
	Regarding claim 11, the prior art of record, either alone or in combination, fails to teach or render obvious the liquid confinement structure comprising a body having a lower surface arranged to face toward the substrate, the body having an aperture to allow transmission of the pattern, having an outlet, in the lower surface and located outward of the aperture, configured to provide liquid to the space, and having an opening therein, located outward of the outlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet. These limitations in combination with the other limitations of claim 11 render the claim non-obvious over the prior art of record.
	Regarding claim 19, the prior art of record, either alone or in combination, fails to teach or render obvious the liquid confinement structure comprising a body having a lower surface arranged to face toward the substrate, the body having an aperture to allow transmission of the pattern, having an outlet, in the lower surface and located outward of the aperture, configured to provide liquid to the space, and having an opening therein, located outward of the first inlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet. These limitations in combination with the other limitations of claim 19 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Van Santen (WO2004/055803) discloses a liquid confinement structure for a lithographic projection apparatus arranged to project a pattern from a patterning device onto a substrate through a liquid confined to a space adjacent the substrate (Figs. 1, 2, 4, and 5, page 7, lines 9-31, page 8, lines 25-33, page, 12, lines 18-26, a photosensitive layer 5 on a substrate is exposed by a pattern on a reticle 17 through liquid 91 confined by a structure), the liquid confinement structure comprising a structure having a lower surface arranged to face toward the substrate (Figs. 2 and 4, page 8, lines 25-34, page, 12, lines 18-26, housing 61 has a lower surface that faces the substrate 15), the structure having an aperture to allow transmission of the pattern onto the substrate (Figs. 2, 4, and 5, the housing 61 allows transmission of the pattern of the reticle 17 through liquid 91 to the layer on the substrate), having an outlet, in the lower surface and located immediately outward of the aperture, configured to supply liquid to the space (Figs. 2-5, page 8, lines 25-34, page 9, lines 1-5, water 91 is supplied to the interspace 53 by water supply conduit 67 with outflow opening 90 provided outward of the transmission opening in housing 61) and having an opening, located outward of the outlet, configured to supply gas (Figs. 2-5, page 10, lines 4-34, opening 70 supplies gas outward of the outflow opening 90). Van Santen does not describe or render obvious the body having the opening arranged to be at a further height from the substrate than the outlet.
Hirukawa et al. (WO 2004/053955, Hirukawa hereinafter; US PGPub 2005/0259234 used as an English translation) discloses the opening arranged to be at a further height from the substrate than the outlet (Fig. 3, paras. [0160]-[0161], [0196]-[0197], [0229], [0239], gas supply nozzles 854 and 853 are arranged further above the projected suction 32g from which the liquid is supplied); however, Hirukawa does not teach or render obvious that the opening that supplies gas is arranged in the same body as the outlet that provides liquid to the space. 
Poon et al. (WO2005/024517, Poon hereinafter) discloses a liquid confinement structure for a lithographic projection apparatus arranged to project a pattern from a patterning device onto a substrate through a liquid confined in a space adjacent the substrate (Figs. 1-3 and 5-9, para. [0022], the immersion apparatus 20 provides and recovers liquid between the final optical element 22 and a wafer 16 when the wafer is exposed to the pattern of a reticle), the liquid confinement structure comprising a structure having a lower surface arranged to face toward the substrate (Figs. 1-3 and 5-9, the lower surface of immersion apparatus 20 faces the wafer 16), the structure having an aperture to allow transmission of the pattern (Figs. 1-3 and 5-9, the immersion apparatus 20 includes an aperture permitting the patterned radiation to project from the final optical element 22 to the wafer 16), having an outlet, in the lower surface and located outward of the aperture, configured to provide liquid to the space (Figs. 1-3 and 5-9, paras. [0023], [0027], the apparatus 20 includes apertures 38 to supply liquid to the space 34), and having an inlet, located outward of the outlet, configured to remove liquid from the space, the inlet comprising a plurality of openings arranged along a direction radiating from the aperture and connected to a common channel in the structure (Figs. 2, 3, and 5-9, paras. [0024], [0032]-[0035], the porous member 51 surrounds the apertures 38 and recovers liquid through multiple holes. The plurality of pores are connected to outer cavity 53 to provide liquid to fluid recovery openings 50). Poon does not describe or render obvious the body having an opening, located outward of the outlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet. 
Carroll (US Patent No. 7,369,217) discloses a confinement structure supplying immersion fluid from an immersion fluid supply tube to a workpiece (Fig. 2B, col. 4, lines 1-8, 15-21, and 53-57, immersion supply tube 230 supplies immersion fluid to porous element 215 and dispenser grooves 290, 291), and the confinement structure includes a structure to provide drying air in the vicinity of the immersion liquid (Fig. 2B, col. 4, lines 47-52, drying air 252 is supplied), but Carroll does not describe or render obvious the outlet that supplies liquid to the space being arranged in the lower surface of the body and the opening configured to supply gas arranged to be at a further height from the substrate than the outlet. 
Beckers et al. (US PGPub 2006/0221315, Beckers hereinafter) discloses a liquid confinement structure for a lithographic projection apparatus arranged to project a pattern from a patterning device onto a substrate through a liquid confined to a space adjacent the substrate (Figs. 1 and 6, paras. [0031]-[0032], [0036], [0039], [0041], [0044]-[0045], a lithographic apparatus includes a seal member 12 to confine liquid between the projection system PS and the substrate W to expose the substrate through immersion liquid), the liquid confinement structure comprising a body having a lower surface arranged to face toward the substrate (Fig. 6, paras. seal member 12 has a lower surface facing the substrate W), the body having an aperture to allow transmission of the pattern onto the substrate (Fig. 6, paras. [0041], [0044]-[0046], seal member 12 includes an opening to provide immersion liquid 500 to space 11 between the projection system PS and the substrate W and permits the exposure beam to transmit the pattern onto substrate W), having an outlet, located immediately outward of the aperture, configured to supply liquid to the space (Fig. 6, paras. [0044]-[0046], inlets 124 provide immersion liquid to the space) and having an opening therein, located outward of the outlet, configured to supply gas, the opening arranged to be at a further height from the substrate than the outlet (Fig. 6, para. [0044], inlet 322 provides gas and is arranged at a further height from the substrate than the lower inlets 124). Beckers does not teach or render obvious the outlet that supplies liquid to the space being arranged in the lower surface of the body, and it would not have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Beckers with those of either Van Santen or Poon to obtain the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882